





CITATION: R. v. Orozcobarrera, 2011 ONCA 326



DATE:20110426



DOCKET: C52731



COURT OF APPEAL FOR ONTARIO



Rosenberg, Rouleau and Karakatsanis JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Fernando Orozcobarrera



Appellant



Fernando Orozcobarrera, in person

Paul Burstein, for the appellant

Marie Comiskey, for the respondent



Heard and endorsed: April 12, 2011







APPEAL BOOK ENDORSEMENT



[1]

This appellant with the assistance of duty counsel submits that the
    charge to the jury was confusing with respect to wilful blindness. The trial
    judge initially instructed the jury that wilful blindness applied to the charge
    of possession for the purpose of trafficking and possession of weapon for the
    purpose of committing an offence. However, the trial judge later instructed the
    jury in the clearest terms that wilful blindness could not found convictions
    for those offences. The decision trees that were given to the jury to assist
    them in their deliberations also made the distinction clear.

[2]

We are satisfied that the jury would not have been confused as to the application
    of  wilful blindness. Accordingly, the appeal is dismissed.


